Richard B. Adkisson, Chief Justice, dissenting. The majority has interpreted Article 6, Section 22 of the Arkansas Constitution as prohibiting a reserve officer from serving as attorney general, even though Article 19, Section 26 of our constitution expressly allows a “militia officer”, (defined by Ark. Stat. Ann. § 11-102 [Repl. 1976] as a national guardsman) to hold that same office. The majority has erroneously concluded, without discussion, that such is not a violation of the equal protection clause of the United States Constitution. I cannot agree with that conclusion since both a reserve officer and a national guardsman are citizen soldiers and, therefore, within the meaning of “militia officer” under Article 19, Section 26. The equal protection clause requires that persons in similar circumstances be treated alike. Hartford Steam Boiler Inspection & Ins. Co. v. Harrison, 301 U.S. 459(1937). There is a “federal constitutional right to be considered for public service without the burden of invidiously discriminatory disqualifications.” Turner v. Fouche, 396 U.S. 346 (1970). The privilege of holding public office cannot be denied to some while extended to others on the basis of distinctions that violate federal constitutional guarantees. Turner v. Fouche, supra. In refusing to accord a reserve officer the same right to serve as attorney general as a national guardsman, the majority totally ignores the fact that the functions and purposes of the reserves are consistent with those of the National Guard. Both are made up of citizen soldiers, trained to military duty, who may be called out in certain cases but who may not be kept on service like standing armies. Cf. United States v. Miller, 307 U.S. 174(1938). Both are composed of men ordinarily occupied in the pursuits of civil life but who can be called into the field for temporary military service when the exigencies of the country require it. Cf. State Ex. rel. McGaughey v. Grayston, 349 Mo. 700, 163 S.W.2d 335 (1942). Service in the National Guard and the reserves can be distinguished from service in the regular army which denotes professional permanent soldiery; i.e., those who have chosen the military as a career. Cf. Critchlow v. Monson, 102 Utah 378, 131 P.2d 794 (1942). To treat the two differently clearly violates the equal protection clause of the United States Constitution. The majority attempts to justify its disparate treatment of the two by classifying the National Guard as state and the reserves as federal and cites various constitutional provisions in an effort to highlight the distinction. But the fact of the matter is that the National Guard is so intertwined with the federal defense system that any alleged federal/state distinction is without merit. Article 1, Section 8 of the United States Constitution and Ark. Stat. Ann. § 11-204 (Repl. 1976) provide that the National Guard shall be organized, equipped, armed, disciplined, governed, administered and trained as prescribed by the laws of the United States; the pay is the same for both under Ark. Stat. Ann. § 11-901 (Repl. 1976). Both national guardsmen and the reserve branches of the armed forces are allowed two weeks with pay from state employment for annual training in addition to regular vacation time. Ark. Stat. Ann. § 12-2370 (Repl. 1979). Furthermore, Article 1, Section 8 of the United States Constitution expressly provides that the militia (National Guard) “may be employed in the service of the United States . . . ” And, Article 6, Section 6 of our own constitution expressly recognizes that the militia can be in federal service. Therefore, the majority’s attempted distinction between a militiaman with supposed state loyalties and a reserve officer “whose allegience is to some other sovereign” is unrealistic, particularly where both take an oath to uphold the Constitution of the United States. The equal protection clause of the 14th amendment to the United States Constitution requires that Steve Clark, as a reserve officer, be afforded the same right to serve as attorney general as would an officer of the National Guard.